*1391Denied. The right to bail pending appeal is controlled by the total sentence imposed in the case rather than by the sentence imposed on each offense for which defendant was convicted. La.C.Cr.P. Art. 314; State v. Glass, 389 So.2d 387 (La.1980).
In State v. Jones we held that where two or more counts are joined in the same indictment for trial, the right to bail is determined by the total sentence in the case actually imposed. We have been informed that a simple battery count and conviction are so joined in the present case so that the consecutive six months sentence is considered part of the total sentence imposed.
DENNIS, J., concurs.